DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses
The 4/30/2021 After Final Amendment Is Not Entered
The 4/30/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 4/30/2021 Response including an amendment under AFCPP-2.0. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration and/or the updated search indicate that the proposed: 
amendments raise at least the below described new issues, but appear to overcome all of the rejections in the most recent final Office Action. 
02.	The 4/30/2021 Response proposes amending the claims.
With respect to claim 1, and its dependent claims, the 4/30/2021 Response proposes amending the claim so "comprising tri gates" is replaced with "and is a tri-gate transistor." 
Claims 15 and 18 are amended to further clarify scope of the claims. 
The amendment to claim 1, when entered, would appear to resolve the 112 issues.
The amendments to claims 15 and 18, when entered, would appear to be supported by the original detailed description.
An update search considering the scope the proposed, amended claim 1 presents, however raises issues of patentability over the prior art.
Specifically, this application recognizes the art describes first chip on a second chip arrangement wherein the first chip has a transistor with higher 
A search of the prior art yields references describing how a tri-gate transistor would advantageously have a lower voltage and also advantageously be used in a control chip driving the chip powering pixels, which would have conventional transistors with higher voltages, the chips structured as Chip-on-Chip in an imaging system. See, for example, Knierim '6586 (see, [0002], for example, teaching the low/high voltage setup for driver and power chips), and Yin '8355 (see, [0004], for example, teaching the advantage tri-gate transistors have; see Yin '686 noting that WO2014/079234 was published on 5/30/2014), and Liu '5570 (see, [0031] and [0031], for example, teaching using Tri-gate transistors, with their attended advantages, in LCD imagers. At least these prior art references appear to raise the specter that claim 1 would be obvious. 
The proposed amendments, therefore, raise new issues not considered before. As such, they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. And a proper determination of patentability of the proposed claims would require resources more than allowed by the AFCPP-2.0 guidelines. 
Accordingly, the proposed claims are not entered.
Status of Claims Pending as of the 3/18/2021 Office Action
03.	Since the amendments in the 4/30/2021 AFCPP-2.0 Response is not entered, the objections and rejections in the 3/18/2021 Final Office Action are maintained. 
Response to Arguments
04.	The arguments in the 4/30/2021 "Response" to the 3/18/2021 "Office Action" have been fully considered. These arguments however are not ripe since the proposed amendments are not entered.
Examiner Called Applicant's Representative
05.	Examiner Sayadian called Ms. Moy on 5/4/2021 and left a message confirming that the request for reconsideration has been denied. 
Examiner invited Ms. Moy to call Examiner back. 
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814